UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6203 Name of Registrant: Putnam Discovery Growth Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Discovery Growth Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 12/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Discovery Growth Fund Abercrombie & Fitch Company Ticker Security ID: Meeting Date Meeting Status ANF CUSIP9 002896207 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lauren Brisky Mgmt For Withhold Against 1.2 Elect Archie Griffin Mgmt For Withhold Against 1.3 Elect Allan Tuttle Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Actuant Corp. Ticker Security ID: Meeting Date Meeting Status ATU CUSIP9 00508X203 01/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Arzbaecher Mgmt For For For 1.2 Elect Gustav Boel Mgmt For For For 1.3 Elect Thomas Fischer Mgmt For For For 1.4 Elect William Hall Mgmt For For For 1.5 Elect R. Alan Hunter, Jr. Mgmt For For For 1.6 Elect Robert Peterson Mgmt For For For Elect William Sovey Mgmt For For For Elect Dennis Williams Mgmt For For For Elect Larry Yost Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I DIRECTOR: Mgmt For For For EDWARD W. BARNHOLT 2 ELECTION OF CLASS I DIRECTOR: Mgmt For For For MICHAEL R. CANNON 3 ELECTION OF CLASS I DIRECTOR: Mgmt For For For JAMES E. DALEY 4 ELECTION OF CLASS I DIRECTOR: Mgmt For For For CHARLES M. GESCHKE 5 ELECTION OF CLASS I DIRECTOR: Mgmt For For For SHANTANU NARAYEN 6 ELECTION OF CLASS I DIRECTOR: Mgmt For For For DELBERT W. YOCAM 7 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For Advance Auto Parts Inc Ticker Security ID: Meeting Date Meeting Status AAP CUSIP9 00751Y106 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brouillard Mgmt For For For Elect Lawrence Castellani Mgmt For For For Elect Darren Jackson Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect William Oglesby Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect Carlos Saladrigas Mgmt For For For Elect Francesca Spinelli Mgmt For For For 2 Ratification of Auditor Mgmt For For For Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian R. Geiger Mgmt For For For Elect Bodil Arlander Mgmt For For For Elect Ronald Beegle Mgmt For For For Elect John Haugh Mgmt For For For Elect Robert Chavez Mgmt For For For Elect Mindy Meads Mgmt For For For Elect John Howard Mgmt For For For Elect David Vermylen Mgmt For For For Elect Karin Hirtler-Garvey Mgmt For For For Elect Evelyn Dilsaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Hanrahan Mgmt For For For Elect Kristina Johnson Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect Sandra Moose Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 REAPPROVAL OF THE AES Mgmt For For For CORPORATION 2003 LONG-TERM COMPENSATION PLAN. 3 RATIFICATION OF APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS. Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRANK M. Mgmt For For For CLARK 2 ELECTION OF DIRECTOR: BETSY Z. Mgmt For For For COHEN 3 ELECTION OF DIRECTOR: MOLLY J. Mgmt For For For COYE, M.D. 4 ELECTION OF DIRECTOR: ROGER Mgmt For For For N. FARAH 5 ELECTION OF DIRECTOR: BARBARA Mgmt For For For HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: JEFFREY Mgmt For For For E. GARTEN 7 ELECTION OF DIRECTOR: EARL G. Mgmt For For For GRAVES 8 ELECTION OF DIRECTOR: GERALD Mgmt For For For GREENWALD 9 ELECTION OF DIRECTOR: ELLEN M. Mgmt For For For HANCOCK 10 ELECTION OF DIRECTOR: EDWARD Mgmt For For For J. LUDWIG 11 ELECTION OF DIRECTOR: JOSEPH Mgmt For For For P. NEWHOUSE 12 ELECTION OF DIRECTOR: RONALD Mgmt For For For A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD Affiliated Computer Services Inc Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darwin Deason Mgmt For For For Elect Lynn Blodgett Mgmt For For For Elect Robert Druskin Mgmt For For For Elect Kurt Krauss Mgmt For For For Elect Ted Miller, Jr. Mgmt For For For Elect Paul Sullivan Mgmt For For For Elect Frank Varasano Mgmt For For For 2 2008 Performance-Based Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Agco Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herman Cain Mgmt For For For Elect Wolfgang Deml Mgmt For For For Elect David Momot Mgmt For For For Elect Martin Richenhagen Mgmt For For For 2 APPROVAL OF THE AGCO Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual Mgmt For For For Management Incentive Plan Akamai Technologies Inc Ticker Security ID: Meeting Date Meeting Status AKAM CUSIP9 00971T101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III DIRECTOR: Mgmt For For For DAVID W. KENNY 2 ELECTION OF CLASS III DIRECTOR: Mgmt For For For PETER J. KIGHT 3 ELECTION OF CLASS III DIRECTOR: Mgmt For Against Against FREDERIC V. SALERNO 4 Ratification of Auditor Mgmt For For For Albemarle Corp. Ticker Security ID: Meeting Date Meeting Status ALB CUSIP9 012653101 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Alfred Broaddus, Jr. Mgmt For For For Elect William Gottwald Mgmt For For For Elect R. William Ide III Mgmt For For For Elect Richard Morrill Mgmt For For For Elect Mark Rohr Mgmt For For For Elect John Sherman, Jr. Mgmt For For For Elect Charles Stewart Mgmt For For For Elect Harriet Taggart Mgmt For For For Elect Anne Whittemore Mgmt For For For 2 THE PROPOSAL TO APPROVE THE Mgmt For For For ALBEMARLE CORPORATION 2008 INCENTIVE PLAN. 3 2008 Stock Compensation Plan for Mgmt For For For Non-Employee Directors 4 Ratification of Auditor Mgmt For For For Alliant Techsystems, Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 07/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frances Cook Mgmt For For For Elect Martin Faga Mgmt For For For Elect Ronald Fogleman Mgmt For For For Elect Cynthia Lesher Mgmt For For For Elect Douglas Maine Mgmt For For For Elect Roman Martinez IV Mgmt For For For Elect Daniel Murphy Mgmt For For For Elect Mark Ronald Mgmt For For For Elect Michael Smith Mgmt For For For Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED 2 PLAN 4 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON DEPLETED URANIUM WEAPONS AND COMPONENTS Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN P. Mgmt For For For DAANE 2 ELECTION OF DIRECTOR: ROBERT Mgmt For For For J. FINOCCHIO, JR. 3 ELECTION OF DIRECTOR: KEVIN Mgmt For For For MCGARITY 4 ELECTION OF DIRECTOR: Mgmt For For For GREGORY E. MYERS 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For SHOEMAKER 6 ELECTION OF DIRECTOR: SUSAN Mgmt For For For WANG 7 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Increase in Authorized Shares 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Non- Employee Director Equity Awards 9 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: GERALD Mgmt For For For L. BALILES 3 ELECTION OF DIRECTORS: DINYAR Mgmt For For For S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: ROBERT Mgmt For For For E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE SELECTION Mgmt For For For OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES Amedisys Inc Ticker Security ID: Meeting Date Meeting Status AMED CUSIP9 023436108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William F. Borne Mgmt For For For Elect Ronald A. LaBorde Mgmt For For For Elect Jake L. Netterville Mgmt For For For Elect David R. Pitts Mgmt For For For Elect Peter F. Ricchiuti Mgmt For For For Elect Donald Washburn Mgmt For For For 2 2008 Omnibus Incentive Compensation Mgmt For For For Plan 3 Transaction of Other Business Mgmt For Against Against American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: STEPHEN Mgmt For For For F. BOLLENBACH 2 ELECTION OF DIRECTOR: MARTIN Mgmt For For For S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN V. Mgmt For For For FUTTER 4 ELECTION OF DIRECTOR: RICHARD Mgmt For For For C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED H. Mgmt For For For LANGHAMMER 6 ELECTION OF DIRECTOR: GEORGE Mgmt For For For L. MILES, JR. 7 ELECTION OF DIRECTOR: MORRIS Mgmt For For For W. OFFIT 8 ELECTION OF DIRECTOR: JAMES F. Mgmt For For For ORR III 9 ELECTION OF DIRECTOR: VIRGINIA Mgmt For For For M. ROMETTY 10 ELECTION OF DIRECTOR: MARTIN Mgmt For For For J. SULLIVAN 11 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For H. SUTTON 12 ELECTION OF DIRECTOR: EDMUND Mgmt For For For S.W. TSE 13 ELECTION OF DIRECTOR: ROBERT Mgmt For For For B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. American Standard Companies Inc Ticker Security ID: Meeting Date Meeting Status ASD CUSIP9 029712106 09/28/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Change Company Name to Trane Inc. Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For DAVID BALTIMORE 2 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK J. BIONDI, JR. 3 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For VANCE D. COFFMAN 5 ELECTION OF DIRECTOR: MR. Mgmt For For For FREDERICK W. GLUCK 6 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 7 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 8 ELECTION OF DIRECTOR: MS. Mgmt For For For JUDITH C. PELHAM 9 ELECTION OF DIRECTOR: ADM. J. Mgmt For For For PAUL REASON, USN (RETIRED) 10 ELECTION OF DIRECTOR: MR. Mgmt For For For LEONARD D. SCHAEFFER 11 ELECTION OF DIRECTOR: MR. Mgmt For For For KEVIN W. SHARER 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL #1 ShrHoldr Against For Against (SIMPLE MAJORITY VOTE) 14 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (ANIMAL WELFARE) Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Option Mgmt For For For Plan for Directors Amylin Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adrian Adams Mgmt For For For Elect Steven Altman Mgmt For For For Elect Teresa Beck Mgmt For For For Elect Daniel Bradbury Mgmt For For For Elect Joseph Cook, Jr. Mgmt For For For Elect Karin Eastham Mgmt For For For Elect James Gavin, III Mgmt For For For Elect Ginger Graham Mgmt For For For Elect Howard Greene, Jr. Mgmt For For For Elect Jay Skyler Mgmt For For For Elect Joseph Sullivan Mgmt For For For Elect James Wilson Mgmt For For For 2 Amendment to the 2001 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Andersons Inc Ticker Security ID: Meeting Date Meeting Status ANDE CUSIP9 034164103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Anderson Mgmt For For For Elect Richard Anderson Mgmt For For For Elect Catherine Kilbane Mgmt For For For Elect Robert King, Jr. Mgmt For For For Elect Paul Kraus Mgmt For For For Elect Ross Manire Mgmt For For For Elect Donald Mennel Mgmt For For For Elect David Nichols Mgmt For For For Elect Sidney Ribeau Mgmt For For For Elect Charles Sullivan Mgmt For For For Elect Jacqueline Woods Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Stock Mgmt For For For 4 Amendment to the 2005 Long-Term Mgmt For For For Performance Compensation Plan Ansys Inc Ticker Security ID: Meeting Date Meeting Status ANSS CUSIP9 03662Q105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cashman III Mgmt For For For Elect William McDermott Mgmt For For For Elect John Smith Mgmt For For For 2 RATIFY SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Sustainability Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Palms Mgmt For For For Elect Robert Blendon Mgmt For For For Elect Beth Bronner Mgmt For For For Elect David Kelso Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ASSURANT, INC. Mgmt For For For EXECUTIVE SHORT TERM INCENTIVE PLAN 4 APPROVAL OF THE ASSURANT, INC. Mgmt For For For LONG TERM EQUITY INCENTIVE PLAN Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CAROL A. Mgmt For For For BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK A. Mgmt For Against Against BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 7 ELECTION OF DIRECTOR: SEAN M. Mgmt For For For MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For ELIZABETH A. NELSON 9 ELECTION OF DIRECTOR: CHARLES Mgmt For For For J. ROBEL 10 ELECTION OF DIRECTOR: STEVEN Mgmt For For For M. WEST 11 Ratification of Auditor Mgmt For For For 12 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2000 DIRECTORS' OPTION PLAN. Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 07/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CAROL A. Mgmt For For For BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK A. Mgmt For Against Against BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For J. FISTER 7 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 8 ELECTION OF DIRECTOR: LARRY W. Mgmt For For For WANGBERG 9 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 11/06/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2008 Employee Stock Plan Mgmt For Against Against Automatic Data Processing Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Gregory Summe Mgmt For For For Elect Henry Taub Mgmt For For For 2 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP Avnet Inc Ticker Security ID: Meeting Date Meeting Status AVT CUSIP9 053807103 11/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eleanor Baum Mgmt For For For Elect J. Veronica Biggins Mgmt For For For Elect Lawrence Clarkson Mgmt For For For Elect Ehud Houminer Mgmt For For For Elect James Lawrence Mgmt For For For Elect Frank Noonan Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Gary Tooker Mgmt For For For Elect Roy Vallee Mgmt For For For 2 REAPPROVAL OF THE AVNET, INC. Mgmt For For For EXECUTIVE INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Avocent Corp. Ticker Security ID: Meeting Date Meeting Status AVCT CUSIP9 053893103 07/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William McAleer Mgmt For For For Elect David Vieau Mgmt For For For Elect Doyle Weeks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bard CR Inc Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect T. Kevin Dunnigan Mgmt For For For Elect Gail Naughton Mgmt For For For Elect John Weiland Mgmt For For For 2 Amendment to the 2003 Long Term Mgmt For For For Incentive Plan 3 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Adoption of Majority Vote for Election of Mgmt For For For Directors Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ANNUAL ELECTION OF DIRECTORS ShrHoldr Against For Against 4 CUMULATIVE VOTING ShrHoldr Against Against For 5 ENVIRONMENTAL REPORT ShrHoldr Against Against For Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP9 075896100 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Eisenberg Mgmt For For For Elect Stanley Barshay Mgmt For For For Elect Patrick Gaston Mgmt For For For Elect Victoria Morrison Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF KPMG LLP 3 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For CLIMATE CHANGE REPORT 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For EXECUTIVE COMPENSATION VOTE 5 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For PRODUCT CONTENT REPORT Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRK.B CUSIP9 084670207 05/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bradbury Anderson Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Allen Lenzmeier Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Frank Trestman Mgmt For For For Elect George Mikan, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BEST BUY CO., Mgmt For For For INC. 2 PURCHASE PLAN. 4 Adoption of Majority Voting for the Mgmt For For For Election of Directors Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For THE BIG LOTS 2005 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stelios Papadopoulos Mgmt For For For Elect Cecil Pickett Mgmt For For For Elect Lynn Schenk Mgmt For For For Elect Phillip Sharp Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE OUR 2008 OMNIBUS Mgmt For For For EQUITY PLAN. 4 TO APPROVE OUR 2008 Mgmt For For For PERFORMANCE-BASED MANAGEMENT INCENTIVE PLAN. 5 SHAREHOLDER PROPOSAL TO ShrHoldr Against Against For AMEND THE COMPANY'S BYLAWS. Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 06/19/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alexander Denner ShrHoldr N/A N/A N/A Elect Anne Young ShrHoldr N/A N/A N/A Elect Richard Mulligan ShrHoldr N/A N/A N/A Elect Phillip Sharp ShrHoldr N/A N/A N/A 2 APPROVAL OF THE BYLAW ShrHoldr N/A N/A N/A AMENDMENTS. 3 RATIFICATION OF INDEPENDENT Mgmt N/A N/A N/A REGISTERED PUBLIC ACCOUNTING FIRM. 4 APPROVAL OF 2008 OMNIBUS Mgmt N/A N/A N/A EQUITY PLAN. 5 APROVAL OF 2008 PERFORMANCE- Mgmt N/A N/A N/A BASED MANAGEMENT INCENTIVE PLAN. BlackRock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP9 09247X101 05/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Doll Mgmt For For For Elect Gregory Fleming Mgmt For For For Elect Murry Gerber Mgmt For For For Elect James Grosfeld Mgmt For For For Elect Sir Deryck Maughan Mgmt For For For Elect Linda Robinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Blyth Inc Ticker Security ID: Meeting Date Meeting Status BTH CUSIP9 09643P108 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Busquet Mgmt For For For Elect Wilma Jordan Mgmt For For For Elect James McTaggart Mgmt For For For 2 Amendment to the 2003 Omnibus Mgmt For For For Incentive Plan 3 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS. Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN H. Mgmt For For For BIGGS 2 ELECTION OF DIRECTOR: JOHN E. Mgmt For For For BRYSON 3 ELECTION OF DIRECTOR: ARTHUR Mgmt For For For D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Z. Mgmt For For For COOK 5 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For M. DALEY 6 ELECTION OF DIRECTOR: KENNETH Mgmt For For For M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JAMES L. Mgmt For For For JONES 8 ELECTION OF DIRECTOR: EDWARD Mgmt For For For M. LIDDY 9 ELECTION OF DIRECTOR: JOHN F. Mgmt For For For MCDONNELL 10 ELECTION OF DIRECTOR: W. JAMES Mgmt For For For MCNERNEY, JR. 11 ELECTION OF DIRECTOR: MIKE S. Mgmt For For For ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON FOREIGN ShrHoldr Against Against For MILITARY SALES 14 ADOPT HEALTH CARE PRINCIPLES ShrHoldr Against Against For 15 ADOPT, IMPLEMENT AND MONITOR ShrHoldr Against Against For HUMAN RIGHTS POLICIES 16 REQUIRE AN INDEPENDENT LEAD ShrHoldr Against Against For DIRECTOR 17 REQUIRE PERFORMANCE-BASED ShrHoldr Against Against For STOCK OPTIONS 18 REQUIRE AN ADVISORY VOTE ON ShrHoldr Against Against For NAMED EXECUTIVE OFFICER COMPENSATION 19 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS BorgWarner, Inc Ticker Security ID: Meeting Date Meeting Status BWA CUSIP9 099724106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robin Adams Mgmt For For For Elect David Brown Mgmt For For For 2 Increase in Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For Brown Shoe Inc Ticker Security ID: Meeting Date Meeting Status BWS CUSIP9 115736100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mario Baeza Mgmt For Withhold Against Elect Ronald Fromm Mgmt For Withhold Against Elect Steven Korn Mgmt For Withhold Against Elect Patricia McGinnis Mgmt For Withhold Against Elect Harold Wright Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTANTS 3 INCENTIVE AND STOCK Mgmt For For For COMPENSATION PLAN OF 2002, AS AMENDED AND RESTATED Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Fluor Mgmt For Withhold Against Elect Jack Moore Mgmt For Withhold Against Elect David Ross III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 12/07/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Shares of Mgmt For For For Common Stock Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PATRICK Mgmt For For For W. GROSS 2 ELECTION OF DIRECTOR: ANN Mgmt For For For FRITZ HACKETT 3 ELECTION OF DIRECTOR: PIERRE Mgmt For For For E. LEROY 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Associate Stock Mgmt For For For Purchase Plan 6 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DENNIS Mgmt For For For H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID W. Mgmt For For For DEVONSHIRE 3 ELECTION OF DIRECTOR: PATRICK Mgmt For For For W. GROSS 4 ELECTION OF DIRECTOR: THOMAS Mgmt For For For B. LALLY 5 ELECTION OF DIRECTOR: STEVEN Mgmt For For For H. LESNIK 6 ELECTION OF DIRECTOR: GARY E. Mgmt For For For MCCULLOUGH 7 ELECTION OF DIRECTOR: EDWARD Mgmt For For For A. SNYDER 8 ELECTION OF DIRECTOR: LESLIE T. Mgmt For For For THORNTON 9 2008 Incentive Compensation Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For Cash American International Ticker Security ID: Meeting Date Meeting Status CSH CUSIP9 14754D100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Berce Mgmt For For For Elect Jack Daugherty Mgmt For For For Elect A.R. Dike Mgmt For For For Elect Daniel Feehan Mgmt For For For Elect James Graves Mgmt For For For Elect B.D. Hunter Mgmt For For For Elect Timothy McKibben Mgmt For For For Elect Alfred Micallef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ANTI-PREDATORY LENDING POLICIES. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For Withhold Against Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE SECOND Mgmt For For For AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARTIN Mgmt For For For G. MCGUINN 2 ELECTION OF DIRECTOR: DANIEL S. Mgmt For For For SANDERS 3 ELECTION OF DIRECTOR: JOHN K. Mgmt For For For WULFF 4 Ratification of Auditor Mgmt For For For Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For Cepheid Inc Ticker Security ID: Meeting Date Meeting Status CPHD CUSIP9 15670R107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Easton Mgmt For For For Elect Mitchell Mroz Mgmt For For For Elect Hollings Renton Mgmt For For For 2 TO AMEND AND RESTATE Mgmt For Against Against CEPHEID'S 2 PLAN. 3 Ratification of Auditor Mgmt For For For Cerner Corp. Ticker Security ID: Meeting Date Meeting Status CERN CUSIP9 156782104 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Danforth Mgmt For For For Elect Neal Patterson Mgmt For For For Elect William Zollars Mgmt For For For 2 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Foster Mgmt For For For Elect Nancy Chang Mgmt For For For Elect Stephen Chubb Mgmt For For For Elect George Massaro Mgmt For For For Elect George Milne, Jr. Mgmt For For For Elect C. Richard Reese Mgmt For For For Elect Douglas Rogers Mgmt For For For Elect Samuel Thier Mgmt For For For Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For Checkfree Corp. Ticker Security ID: Meeting Date Meeting Status CKFR CUSIP9 162813109 10/23/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For TNA N/A 2 Right to Adjourn Meeting Mgmt For TNA N/A Chesapeake Energy Corp. Ticker Security ID: Meeting Date Meeting Status CHK CUSIP9 165167107 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aubrey McClendon Mgmt For Withhold Against Elect Donald Nickles Mgmt For For For 2 TO APPROVE AN AMENDMENT TO Mgmt For Against Against OUR LONG TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO CONSIDER A SHAREHOLDER ShrHoldr Against For Against PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Chevron Corp. Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: S.H. Mgmt For For For ARMACOST 2 ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For For 3 ELECTION OF DIRECTOR: R.E. Mgmt For For For DENHAM 4 ELECTION OF DIRECTOR: R.J. Mgmt For For For EATON 5 ELECTION OF DIRECTOR: S. GINN Mgmt For For For 6 ELECTION OF DIRECTOR: F.G. Mgmt For For For JENIFER 7 ELECTION OF DIRECTOR: J.L. Mgmt For For For JONES 8 ELECTION OF DIRECTOR: S. NUNN Mgmt For For For 9 ELECTION OF DIRECTOR: D.J. O Mgmt For For For REILLY 10 ELECTION OF DIRECTOR: D.B. RICE Mgmt For For For 11 ELECTION OF DIRECTOR: P.J. Mgmt For For For ROBERTSON 12 ELECTION OF DIRECTOR: K.W. Mgmt For For For SHARER 13 ELECTION OF DIRECTOR: C.R. Mgmt For For For SHOEMATE 14 ELECTION OF DIRECTOR: R.D. Mgmt For For For SUGAR 15 ELECTION OF DIRECTOR: C. WARE Mgmt For For For 16 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 17 Increase in Authorized Common Stock Mgmt For For For 18 ADOPT POLICY TO SEPARATE THE ShrHoldr Against Against For CEO/CHAIRMAN POSITIONS 19 ADOPT POLICY AND REPORT ON ShrHoldr Against Against For HUMAN RIGHTS 20 REPORT ON ENVIRONMENTAL ShrHoldr Against Against For IMPACT OF CANADIAN OIL SANDS OPERATIONS 21 ADOPT GOALS AND REPORT ON ShrHoldr Against Against For GREENHOUSE GAS EMISSIONS 22 REVIEW AND REPORT ON ShrHoldr Against Against For GUIDELINES FOR COUNTRY SELECTION 23 REPORT ON HOST COUNTRY LAWS ShrHoldr Against Against For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Neale Mgmt For For For Elect Marsha Williams Mgmt For For For Elect J. Charles Jennett Mgmt For For For Elect Larry McVay Mgmt For For For 2 Accounts and Reports; Authority to Mgmt For For For Issue Reports in English 3 Ratification of Management Board Acts Mgmt For For For 4 Ratification of Supervisory Board Acts Mgmt For For For 5 TO APPROVE THE FINAL DIVIDEND Mgmt For For For FOR THE YEAR ENDED DECEMBER 31, 2007. 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Amendment to Articles Regarding the Mgmt For For For Record Date 9 TO APPROVE THE AMENDMENT OF Mgmt For For For THE 1999 LONG-TERM INCENTIVE PLAN. 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Supervisory Board's Fees Mgmt For Abstain Against CHICAGO BRIDGE & IRON COMPANY N.V.- ADR Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 11/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CAROL A. Mgmt For For For BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY R. Mgmt For For For CARTER 5 ELECTION OF DIRECTOR: JOHN T. Mgmt For For For CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN L. Mgmt For For For HALLA 7 ELECTION OF DIRECTOR: DR. JOHN Mgmt For For For L. HENNESSY 8 ELECTION OF DIRECTOR: RICHARD Mgmt For For For M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For K. POWELL 11 ELECTION OF DIRECTOR: STEVEN Mgmt For For For M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For For For YANG 13 TO APPROVE THE AMENDMENT Mgmt For Against Against AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. 14 Executive Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 17 Shareholder Proposal Regarding Pay- ShrHoldr Against Against For for-Superior-Performance 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Cleveland Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cambre Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Susan Cunningham Mgmt For For For Elect Barry Eldridge Mgmt For For For Elect Susan Green Mgmt For For For Elect James Ireland III Mgmt For For For Elect Francis McAllister Mgmt For For For Elect Roger Phillips Mgmt For For For Elect Richard Riederer Mgmt For For For Elect Alan Schwartz Mgmt For For For 2 ADOPTION OF THE 2007 INCENTIVE Mgmt For For For EQUITY PLAN. 3 ADOPTION OF A NEW EXECUTIVE Mgmt For For For MANAGEMENT PERFORMANCE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For COMPAGNIE GENERALE DE GEOPHYSIQUE - ADR Ticker Security ID: Meeting Date Meeting Status CGV CUSIP9 204386106 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 ALLOCATION OF THE LOSS Mgmt For For For 3 APPROVAL OF THE CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS FOR FISCAL YEAR 2007 4 RENEWAL OF THE TERM OF OFFICE Mgmt For For For OF MR ROBERT BRUNCK 5 RENEWAL OF THE TERM OF OFFICE Mgmt For For For OF MR OLIVIER APPERT 6 ALLOCATION OF BOARD OF Mgmt For For For DIRECTORS ATTENDANCE FEES FOR FISCAL YEAR 2008 7 AUTHORITY GIVEN TO THE BOARD Mgmt For For For OF DIRECTORS TO PURCHASE COMPANY'S SHARES 8 Related Party Transactions Mgmt For For For 9 Severance Package (Robert Brunck) Mgmt For Against Against 10 Severance Package (Thierry Le Roux) Mgmt For Against Against 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights 13 Authority to Set Offering Price of Mgmt For For For Shares 14 Authority to Increase Share Issuance Mgmt For For For Limit 15 Authority to Increase Capital through Mgmt For For For Capitalizations 16 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 18 AUTHORIZATION GIVEN TO THE Mgmt For For For BOARD OF DIRECTORS TO GRANT STOCK OPTIONS 19 Authority to Issue Restricted Stock to Mgmt For For For Employees 20 Authority to Cancel Shares and Mgmt For For For Reduce Capital 21 Authority to Reduce Capital and Par Mgmt For For For Value of Stock 22 Authority to Issue Debt Instruments Mgmt For For For 23 AMENDMENT OF ARTICLE 8-4 OF Mgmt For For For THE BY-LAWS 24 AMENDMENT OF ARTICLE 14-6 OF Mgmt For For For THE BY-LAWS 25 POWERS FOR PUBLICITY Mgmt For For For FORMALITIES Comtech Inc Ticker Security ID: Meeting Date Meeting Status CMTL CUSIP9 205826209 12/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Kornberg Mgmt For For For Elect Edwin Kantor Mgmt For For For Elect Robert Paul Mgmt For For For 2 Amendment to the Bylaws to Permit Mgmt For For For Direct Registration of Uncertificated Shares 3 Amendment to the 2000 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: HAROLD Mgmt For For For W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES J. Mgmt For For For MULVA 3 ELECTION OF DIRECTOR: BOBBY S. Mgmt For For For SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR DIRECTOR ShrHoldr Against Against For NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For Consol Energy Inc Ticker Security ID: Meeting Date Meeting Status CNX CUSIP9 20854P109 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Whitmire Mgmt For Withhold Against Elect J. Brett Harvey Mgmt For Withhold Against Elect James Altmeyer, Sr. Mgmt For Withhold Against Elect William Davis Mgmt For Withhold Against Elect Raj Gupta Mgmt For Withhold Against Elect Patricia Hammick Mgmt For Withhold Against Elect David Hardesty, Jr. Mgmt For Withhold Against Elect John Mills Mgmt For Withhold Against Elect William Powell Mgmt For Withhold Against Elect Joseph Williams Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITOR: ERNST & YOUNG LLP. 3 CONSOL ENERGY INC. EXECUTIVE Mgmt For For For ANNUAL INCENTIVE PLAN. 4 JOINT SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CLIMATE CHANGE. Core Laboratories Ticker Security ID: Meeting Date Meeting Status CLB CUSIP9 N22717107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Demshur Mgmt For For For Elect Rene Joyce Mgmt For For For Elect Michael Kearney Mgmt For For For 2 Accounts and Reports Mgmt For For For 3 Authority to Cancel Shares Mgmt For For For 4 Authority to Cancel Shares Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Authority to Issue Common and Mgmt For Against Against Preference Shares w/ Preemptive Rights 7 Authority to Issue Common and Mgmt For Against Against Preference Shares w/out Preemptive Rights 8 Ratification of Auditor Mgmt For For For Costco Wholesale Corp. Ticker Security ID: Meeting Date Meeting Status COST CUSIP9 22160K105 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Susan Decker Mgmt For For For Elect Richard DiCerchio Mgmt For For For Elect Richard Libenson Mgmt For For For Elect John Meisenbach Mgmt For For For Elect Charles Munger Mgmt For For For 2 AMENDMENT TO THE SECOND Mgmt For For For RESTATED 2 PLAN. 3 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT AUDITORS. Curtiss Wright Corp. Ticker Security ID: Meeting Date Meeting Status CW CUSIP9 231561101 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Benante Mgmt For For For Elect S. Fuller Mgmt For For For Elect Allen Kozinski Mgmt For For For Elect Carl Miller Mgmt For For For Elect William Mitchell Mgmt For For For Elect John Myers Mgmt For For For Elect John Nathman Mgmt For For For Elect William Sihler Mgmt For For For Elect Albert Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN M. Mgmt For Against Against BANKS 2 ELECTION OF DIRECTOR: C. DAVID Mgmt For For For BROWN II 3 ELECTION OF DIRECTOR: DAVID W. Mgmt For For For DORMAN 4 ELECTION OF DIRECTOR: KRISTEN Mgmt For For For GIBNEY WILLIAMS 5 ELECTION OF DIRECTOR: MARIAN Mgmt For For For L. HEARD 6 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For H. JOYCE 7 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PIERRE MILLON 8 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 9 ELECTION OF DIRECTOR: C.A. Mgmt For For For LANCE PICCOLO 10 ELECTION OF DIRECTOR: SHELI Z. Mgmt For Against Against ROSENBERG 11 ELECTION OF DIRECTOR: THOMAS Mgmt For For For M. RYAN 12 ELECTION OF DIRECTOR: RICHARD Mgmt For For For J. SWIFT 13 Ratification of Auditor Mgmt For For For 14 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 15 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING TAX GROSS-UP PAYMENTS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For LAWRENCE CULP, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For MITCHELL P. RALES 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles Davita Inc Ticker Security ID: Meeting Date Meeting Status DVA CUSIP9 23918K108 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CHARLES Mgmt For Against Against G. BERG 2 ELECTION OF DIRECTOR: WILLARD Mgmt For Against Against W. BRITTAIN, JR. 3 ELECTION OF DIRECTOR: NANCY- Mgmt For Against Against ANN DEPARLE 4 ELECTION OF DIRECTOR: PAUL J. Mgmt For Against Against DIAZ 5 ELECTION OF DIRECTOR: PETER T. Mgmt For Against Against GRAUER 6 ELECTION OF DIRECTOR: JOHN M. Mgmt For Against Against NEHRA 7 ELECTION OF DIRECTOR: WILLIAM Mgmt For Against Against L. ROPER, M.D. 8 ELECTION OF DIRECTOR: KENT J. Mgmt For Against Against THIRY 9 ELECTION OF DIRECTOR: ROGER J. Mgmt For Against Against VALINE 10 ELECTION OF DIRECTOR: RICHARD Mgmt For Against Against C. VAUGHAN 11 Ratification of Auditor Mgmt For For For Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 12/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect A.G. Lafley Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Michael Miles Mgmt For For For Elect Samuel Nunn, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITOR 3 APPROVAL OF THE AMENDED AND Mgmt For For For RESTATED 2002 LONG-TERM INCENTIVE PLAN 4 EXECUTIVE STOCKOWNERSHIP ShrHoldr Against Against For GUIDELINES 5 DECLARATION OF DIVIDEND ShrHoldr Against Against For Denbury Resources Inc Ticker Security ID: Meeting Date Meeting Status DNR CUSIP9 247916208 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Greene Mgmt For For For Elect Michael Beatty Mgmt For For For Elect Michael Decker Mgmt For For For Elect David Heather Mgmt For For For Elect Gregory McMichael Mgmt For For For Elect Gareth Roberts Mgmt For For For Elect Randy Stein Mgmt For For For Elect Wieland Wettstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dentsply International Inc Ticker Security ID: Meeting Date Meeting Status XRAY CUSIP9 249030107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Alfano Mgmt For For For Elect Eric Brandt Mgmt For For For Elect William Hecht Mgmt For For For Elect Francis Lunger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Prospoal Regarding ShrHoldr Against Against For Sustainability Report Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF THE Mgmt For For For COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Stock Mgmt For For For 4 Repeal of Classified Board Mgmt For For For Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256746108 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Macon Brock, Jr. Mgmt For For For Elect Mary Citrino Mgmt For For For Elect Richard Lesser Mgmt For For For Elect Thomas Whiddon Mgmt For For For Elect Arnold Barron Mgmt For For For Elect Carl Zeithaml Mgmt For For For Elect Lemuel Lewis Mgmt For For For 2 APPROVAL OF THE 2005 EMPLOYEE Mgmt For For For STOCK PURCHASE PLAN HOLDING COMPANY AMENDMENT 3 APPROVAL OF THE 2003 EQUITY Mgmt For For For INCENTIVE PLAN HOLDING COMPANY AMENDMENT 4 Amendment to the 2004 Executive Mgmt For For For Officer Equity Plan 5 Reapproval of Performance-Based Mgmt For For For Compensation for the 2003 Equity Incentive Plan 6 Reapproval of Performance-Based Mgmt For For For Compensation for the 2004 Executive Officer Equity Plan 7 RE-APPROVAL OF PERFORMANCE Mgmt For For For MEASURES AND AWARD LIMITS IN THE 2 CASH BONUS PLAN 8 APPROVAL OF AMENDMENT TO THE Mgmt For For For 2 BONUS PLAN 9 APPROVAL OF AMENDMENT TO THE Mgmt For For For 2 PLAN 10 Elimination of Supermajority Mgmt For For For Requirement 11 SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against ELIMINATE CLASSIFIED BOARD OF DIRECTORS Dress Barn Inc Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 11/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elliot Jaffe Mgmt For For For Elect Burt Steinberg Mgmt For For For Dresser-Rand Group Inc. Ticker Security ID: Meeting Date Meeting Status DRC CUSIP9 261608103 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Macaulay Mgmt For For For Elect Jean-Paul Vettier Mgmt For For For Elect Vincent Volpe Jr. Mgmt For For For Elect Michael Underwood Mgmt For For For Elect Philip Roth Mgmt For For For Elect Louis Raspino Mgmt For For For Elect Rita Foley Mgmt For For For Elect Joseph Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE DRESSER-RAND Mgmt For For For GROUP INC. 2008 STOCK INCENTIVE PLAN. 4 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Dril-Quip Inc Ticker Security ID: Meeting Date Meeting Status DRQ CUSIP9 262037104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Walker Mgmt For For For Elect John Lovoi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Alesio Mgmt For For For Elect Naomi Seligman Mgmt For For For Elect Michael Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED D. Mgmt For For For ANDERSON 2 ELECTION OF DIRECTOR: EDWARD Mgmt For For For W. BARNHOLT 3 ELECTION OF DIRECTOR: SCOTT D. Mgmt For For For COOK 4 ELECTION OF DIRECTOR: JOHN J. Mgmt For For For DONAHOE 5 APPROVAL OF OUR 2008 EQUITY Mgmt For For For INCENTIVE AWARD PLAN. 6 Ratification of Auditor Mgmt For For For Electronics For Imaging Ticker Security ID: Meeting Date Meeting Status EFII CUSIP9 286082102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gill Cogan Mgmt For For For Elect Guy Gecht Mgmt For For For Elect Thomas Georgens Mgmt For For For Elect James Greene Mgmt For For For Elect Richard Kashnow Mgmt For For For Elect Dan Maydan Mgmt For For For Elect Fred Rosenzweig Mgmt For For For 2 Ratification of Auditor Mgmt For For For Electronics For Imaging Ticker Security ID: Meeting Date Meeting Status EFII CUSIP9 286082102 12/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gill Cogan Mgmt For For For Elect Guy Gecht Mgmt For For For Elect James S. Greene Mgmt For For For Elect Dan Maydan Mgmt For For For Elect Fred Rosenzweig Mgmt For For For Elect Christopher Paisley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Equity Incentive Plan Mgmt For Against Against EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect Michael Cronin Mgmt For For For Elect Gail Deegan Mgmt For For For Elect John Egan Mgmt For For For Elect W. Paul Fitzgerald Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For Withhold Against Elect Edmund Kelly Mgmt For Withhold Against Elect Windle Priem Mgmt For For For Elect Paul Sagan Mgmt For For For Elect David Strohm Mgmt For For For Elect Joseph Tucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Mgmt For For For Directors 4 Elimination of Supermajority Mgmt For For For Requirement Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect George Horner, III Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Clive Meanwell Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect William Spengler Mgmt For For For 2 Increase in Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Canfield Mgmt For Withhold Against Elect James Copeland Jr. Mgmt For Withhold Against Elect Lee Kennedy Mgmt For Withhold Against Elect Siri Marshall Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE 2008 OMNIBUS Mgmt For For For INCENTIVE PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting for Directors Equitable Resources Inc Ticker Security ID: Meeting Date Meeting Status EQT CUSIP9 294549100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Domm, Ed.D. Mgmt For For For Elect David Porges Mgmt For For For Elect James Rohr Mgmt For For For Elect David Shapira Mgmt For For For 2 Ratification of Auditor Mgmt For For For Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect Reatha King Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO (PAGE ShrHoldr Against Against For 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT () ShrHoldr Against Against For 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT () 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () F5 Networks Inc Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Gary Ames Mgmt For For For Elect Scott Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For FCSTONE GROUP, INC. Ticker Security ID: Meeting Date Meeting Status FCSX CUSIP9 31308T100 01/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andresen Mgmt For For For Elect Jack Friedman Mgmt For For For Elect Daryl Henze Mgmt For For For Elect Eric Parthemore Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fiserv Inc Ticker Security ID: Meeting Date Meeting Status FISV CUSIP9 337738108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Dillon Mgmt For For For Elect Gerald Levy Mgmt For For For Elect Denis O'Leary Mgmt For For For Elect Glenn Renwick Mgmt For For For Elect Doyle Simons Mgmt For For For Elect Peter Kight Mgmt For For For 2 Ratification of Auditor Mgmt For For For FMC Technologies Inc Ticker Security ID: Meeting Date Meeting Status FTI CUSIP9 30249U101 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Maury Devine Mgmt For For For Elect Thomas Hamilton Mgmt For For For Elect Richard Pattarozzi Mgmt For For For 2 Amendment to the Incentive Mgmt For Abstain Against Compensation and Stock Plan FNX Mining Company Inc Ticker Security ID: Meeting Date Meeting Status FNX CUSIP9 30253R101 05/29/2008 Take No Action Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect A. Terrance MacGibbon Mgmt For TNA N/A Re-elect Robert Cudney Mgmt For TNA N/A Elect Franklin Davis Mgmt For TNA N/A Re-elect J. Duncan Gibson Mgmt For TNA N/A Re-elect Daniel Innes Mgmt For TNA N/A Re-elect John Lill Mgmt For TNA N/A Re-elect John Lydall Mgmt For TNA N/A Re-elect Donald Ross Mgmt For TNA N/A Elect James Wallace Mgmt For TNA N/A 2 Appointment of Auditor and Authority to Mgmt For TNA N/A Set Fees 3 Adoption of Shareholder Rights Plan Mgmt For TNA N/A Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 01/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Stock Mgmt For For For Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Fusco Mgmt For For For Elect Edward Galante Mgmt For For For Elect Raymond Milchovich Mgmt For For For 2 Ratification of Auditor Mgmt For For For Foundry Networks Inc Ticker Security ID: Meeting Date Meeting Status FDRY CUSIP9 35063R100 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BOBBY R. Mgmt For For For JOHNSON, JR. 2 ELECTION OF DIRECTOR: ALFRED Mgmt For For For J. AMOROSO 3 ELECTION OF DIRECTOR: C.N. Mgmt For For For KEATING, JR. 4 ELECTION OF DIRECTOR: J. Mgmt For For For STEVEN YOUNG 5 ELECTION OF DIRECTOR: ALAN L. Mgmt For For For EARHART 6 ELECTION OF DIRECTOR: CELESTE Mgmt For For For VOLZ FORD 7 Ratification of Auditor Mgmt For For For FRANCO-NEVADA CORPORATION Ticker Security ID: Meeting Date Meeting Status FNNVF CUSIP9 351858105 05/13/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Pierre Lassonde Mgmt For For For Re-elect David Harquail Mgmt For For For Re-elect David Peterson Mgmt For For For Re-elect Louis Gignac Mgmt For Withhold Against Re-elect Graham Farquharson Mgmt For For For Re-elect Randall Oliphant Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Amendment to Stock Option Plan Mgmt For For For 4 Restricted Share Unit Plan Mgmt For For For Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Key Executive Mgmt For For For Incentive Compensation Plan Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Stock Mgmt For For For Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Frontier Oil Corporation Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd, Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For FTD Group Inc Ticker Security ID: Meeting Date Meeting Status FTD CUSIP9 30267U108 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Nolan Mgmt For Withhold Against Elect Robert Apatoff Mgmt For Withhold Against Elect Adam Aron Mgmt For Withhold Against Elect John Baumer Mgmt For Withhold Against Elect William Chardavoyne Mgmt For Withhold Against Elect Timothy Flynn Mgmt For Withhold Against Elect Ted Nark Mgmt For Withhold Against Elect Michael Soenen Mgmt For Withhold Against Elect Thomas White Mgmt For Withhold Against Elect Carrie Wolfe Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For General Cable Corp. Ticker Security ID: Meeting Date Meeting Status BGC CUSIP9 369300108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Kenny Mgmt For For For Elect Robert Smialek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE GENERAL Mgmt For For For CABLE CORPORATION 2008 ANNUAL INCENTIVE PLAN. Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE RE-ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. BERTHIAUME 2 THE RE-ELECTION OF DIRECTOR: Mgmt For For For GAIL K. BOUDREAUX 3 THE RE-ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. CARPENTER 4 THE RE-ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. COONEY 5 THE RE-ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD F. SYRON 6 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 7 Amendment to the 2007 Director Equity Mgmt For For For Plan 8 Ratification of Auditor Mgmt For For For Global Industries Limited Ticker Security ID: Meeting Date Meeting Status GLBL CUSIP9 379336100 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.K. Chin Mgmt For For For Elect John Clerico Mgmt For For For Elect Lawrence Dickerson Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Larry Farmer Mgmt For For For Elect Edgar Hotard Mgmt For For For Elect Richard Pattarozzi Mgmt For For For Elect James Payne Mgmt For For For Elect Michael Pollock Mgmt For For For Elect Cindy Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. BLANKFEIN Mgmt For For For TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN TO Mgmt For For For THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK TO Mgmt For For For THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN FRIEDMAN Mgmt For For For TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. GEORGE Mgmt For For For TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA TO Mgmt For For For THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. JOHNSON Mgmt For For For TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER TO Mgmt For For For THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS TO Mgmt For For For THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED TO Mgmt For For For THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Gome Electrical Appliances Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G3978C108 05/22/2008 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the payment of a final Mgmt For For For dividend for the YE 31 DEC 2007 3 Re-elect Ms. Du Juan as a Director of Mgmt For Against Against the Company 4 Re-elect Mr. Chen Xiao as a Director of Mgmt For Against Against the Company 5 Re-elect Mr. Ng Kin Wah as a Director Mgmt For Against Against of the Company 6 Re-elect Mr. Sun Qiang Chang as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Sze Tsai Ping, Michael as Mgmt For Against Against a Director of the Company 8 Re-elect Mr. Chan Yuk Sang as a Mgmt For Against Against Director of the Company 9 Re-elect Mr. Mark Christopher Greaves Mgmt For Against Against as a Director of the Company 10 Re-elect Dr. Liu Peng Hui as a Director Mgmt For Against Against of the Company 11 Re-elect Mr. Yu Tung Ho as a Director Mgmt For Against Against of the Company 12 Re-elect Mr. Thomas Joseph Manning Mgmt For Against Against as a Director of the Company 13 Directors' Fees Mgmt For For For 14 Appointment of Auditor and Authority to Mgmt For For For Set Fees 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Issue Repurchased Shares Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A Gome Electrical Appliances Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G3978C108 05/22/2008 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For Goodrich Corp. Ticker Security ID: Meeting Date Meeting Status GR CUSIP9 382388106 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Diane Creel Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Harris Deloach, Jr. Mgmt For For For Elect James Griffith Mgmt For For For Elect William Holland Mgmt For For For Elect John Jumper Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Lloyd Newton Mgmt For For For Elect Douglas Olesen Mgmt For For For Elect Alfred Rankin Jr. Mgmt For For For Elect A. Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Equity Mgmt For For For Compensation Plan 4 APPROVE THE GOODRICH Mgmt For For For CORPORATION 2008 GLOBAL EMPLOYEE STOCK PURCHASE PLAN. Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INTERNET CENSORSHIP. 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Human Rights Committee Grant Prideco Inc Ticker Security ID: Meeting Date Meeting Status GRP CUSIP9 38821G101 04/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 2 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 3 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 4 ELECTION OF DIRECTOR: K.T. DERR Mgmt For For For 5 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 6 ELECTION OF DIRECTOR: J.T. Mgmt For For For HACKETT 7 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 8 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 9 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 10 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 11 PROPOSAL FOR RATIFICATION OF Mgmt For For For THE SELECTION OF AUDITORS. 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For POLICY. 14 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 15 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For BOARD COMMITTEE. Harris Corp. Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Dattilo Mgmt For For For 2 Elect Howard Lance Mgmt For For For 3 Elect James Stoffel Mgmt For For For 4 Ratification of Auditor Mgmt For For For Health Net Inc Ticker Security ID: Meeting Date Meeting Status HNT CUSIP9 42222G108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Craver, Jr. Mgmt For For For Elect Vicki Escarra Mgmt For For For Elect Thomas Farley Mgmt For For For Elect Gale Fitzgerald Mgmt For For For Elect Patrick Foley Mgmt For For For Elect Jay Gellert Mgmt For For For Elect Roger Greaves Mgmt For For For Elect Bruce Willison Mgmt For For For Elect Frederick Yeager Mgmt For For For 2 Ratification of Auditor Mgmt For For For Helmerich Payne Inc Ticker Security ID: Meeting Date Meeting Status HP CUSIP9 423452101 03/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Armstrong Mgmt For For For Elect John Zeglis Mgmt For For For Hercules Offshore Inc Ticker Security ID: Meeting Date Meeting Status HERO CUSIP9 427093109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Reynolds Mgmt For For For Elect F. Gardner Parker Mgmt For For For 2 TO APPROVE OUR EMPLOYEE Mgmt For For For STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edith Holiday Mgmt For Withhold Against Elect John Mullin Mgmt For For For Elect John O'Connor Mgmt For For For Elect F. Borden Walker Mgmt For For For Elect Robert Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 APPROVAL OF THE 2008 LONG- Mgmt For For For TERM INCENTIVE PLAN. Hospira Inc Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bailey, II Mgmt For For For Elect Ronald Matricaria Mgmt For For For Elect Jacque Sokolov Mgmt For For For 2 Ratification of Auditor Mgmt For For For IMS Health Inc Ticker Security ID: Meeting Date Meeting Status RX CUSIP9 449934108 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID R. Mgmt For For For CARLUCCI 2 ELECTION OF DIRECTOR: Mgmt For For For CONSTANTINE L. CLEMENTE 3 ELECTION OF DIRECTOR: KATHRYN Mgmt For For For E. GIUSTI 4 ELECTION OF DIRECTOR: M. Mgmt For For For BERNARD PUCKETT 5 Ratification of Auditor Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Reapproval of Business Criteria for the Mgmt For For For Executive Annual Incentive Plan Informatica Corp. Ticker Security ID: Meeting Date Meeting Status INFA CUSIP9 45666Q102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Brooke Seawell Mgmt For For For Elect Mark Bertelsen Mgmt For Withhold Against Elect Godfrey Sullivan Mgmt For For For 2 Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG R. Mgmt For For For BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: CAROL A. Mgmt For For For BARTZ 4 ELECTION OF DIRECTOR: SUSAN L. Mgmt For For For DECKER 5 ELECTION OF DIRECTOR: REED E. Mgmt For For For HUNDT 6 ELECTION OF DIRECTOR: PAUL S. Mgmt For For For OTELLINI 7 ELECTION OF DIRECTOR: JAMES D. Mgmt For For For PLUMMER 8 ELECTION OF DIRECTOR: DAVID S. Mgmt For For For POTTRUCK 9 ELECTION OF DIRECTOR: JANE E. Mgmt For For For SHAW 10 ELECTION OF DIRECTOR: JOHN L. Mgmt For For For THORNTON 11 ELECTION OF DIRECTOR: DAVID B. Mgmt For For For YOFFIE 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Establishing a Board Committee on Sustainability IntercontinentalExchange Ticker Security ID: Meeting Date Meeting Status ICE CUSIP9 45865V100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Crisp Mgmt For For For Elect Jean-Marc Forneri Mgmt For Withhold Against Elect Fred Hatfield Mgmt For For For Elect Terrence Martell Mgmt For For For Elect Robert Reid Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Frederick Schoenhut Mgmt For For For Elect Jeffrey Sprecher Mgmt For For For Elect Judith Sprieser Mgmt For For For Elect Vincent Tese Mgmt For For For 2 Ratification of Auditor Mgmt For For For International Business Machines Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For For For Elect William Brody Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Michael Eskew Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Lucio Noto Mgmt For For For Elect James Owens Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Joan Spero Mgmt For For For Elect Sidney Taurel Mgmt For For For Elect Lorenzo Zambrano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For BOARD COMMITTEE ON HUMAN RIGHTS 6 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL MEETINGS 7 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Ivanhoe Mines Limited Ticker Security ID: Meeting Date Meeting Status IVN CUSIP9 46579N103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Robert Friedland Mgmt For For For Re-elect David Huberman Mgmt For For For Re-elect John Macken Mgmt For For For Re-elect Peter Meredith Mgmt For Withhold Against Re-elect Bret Clayton Mgmt For For For Re-elect Kjeld Thygesen Mgmt For For For Re-elect Robert Hanson Mgmt For For For Re-elect Markus Faber Mgmt For For For Re-elect Howard Balloch Mgmt For For For Re-elect David Korbin Mgmt For For For Re-elect R. Edward Flood Mgmt For Withhold Against 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees Jack Henry & Associates, Inc. Ticker Security ID: Meeting Date Meeting Status JKHY CUSIP9 426281101 10/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Hall Mgmt For For For Elect Michael Henry Mgmt For For For Elect James Ellis Mgmt For For For Elect Craig Curry Mgmt For For For Elect Wesley Brown Mgmt For For For Elect Matthew Flanigan Mgmt For For For Elect Marla Shepard Mgmt For For For Elect John Prim Mgmt For For For 2 Amendment to the 2006 Employee Mgmt For For For Stock Purchase Plan 3 TO APPROVE THE COMPANY'S 2007 Mgmt For For For ANNUAL INCENTIVE PLAN. Jackson Hewitt Tax Service Inc. Ticker Security ID: Meeting Date Meeting Status JTX CUSIP9 468202106 09/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Salvatore Mgmt For For For Elect Michael Lister Mgmt For For For Elect Margaret Richardson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jakks Pacific Inc Ticker Security ID: Meeting Date Meeting Status JAKK CUSIP9 47012E106 08/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Friedman Mgmt For For For Elect Stephen Berman Mgmt For For For Elect Dan Almagor Mgmt For For For Elect David Blatte Mgmt For For For Elect Robert Glick Mgmt For For For Elect Michael Miller Mgmt For For For Elect Murray Skala Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Jones Lang Lasalle Inc Ticker Security ID: Meeting Date Meeting Status JLL CUSIP9 48020Q107 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henri-Claude de Bettignies Mgmt For For For Elect Colin Dyer Mgmt For For For Elect Darryl Hartley-Leonard Mgmt For For For Elect Sir Derek Higgs Mgmt For For For Elect Lauralee Martin Mgmt For For For Elect Alain Moni Mgmt For For For Elect Sheila Penrose Mgmt For For For Elect David Rickard Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Award and Mgmt For For For Incentive Plan JOY Global Inc Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP9 481165108 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Gerard Mgmt For For For Elect John Hanson Mgmt For For For Elect Kenneth Johnsen Mgmt For For For Elect Gale Klappa Mgmt For For For Elect Richard Loynd Mgmt For For For Elect P. Eric Siegert Mgmt For For For Elect Michael Sutherlin Mgmt For For For Elect James Tate Mgmt For For For 2 Increase in Authorized Common Stock Mgmt For For For 3 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. KBR Inc Ticker Security ID: Meeting Date Meeting Status KBR CUSIP9 48242W106 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Huff Mgmt For For For Elect Lester Lyles Mgmt For For For Elect Richard Slater Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE KBR, INC. 2009 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. Kimco Realty Corp. Ticker Security ID: Meeting Date Meeting Status KIM CUSIP9 49446R109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Kimmel Mgmt For For For Elect Milton Cooper Mgmt For For For Elect Richard Dooley Mgmt For For For Elect Michael Flynn Mgmt For For For Elect Joe Grills Mgmt For For For Elect David Henry Mgmt For For For Elect F. Patrick Hughes Mgmt For For For Elect Frank Lourenso Mgmt For For For Elect Richard Saltzman Mgmt For For For Elect Philip Coviello Mgmt For For For 2 Amendment to the 1998 Equity Mgmt For For For Participation Plan 3 Ratification of Auditor Mgmt For For For Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KCI CUSIP9 49460W208 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leininger Mgmt For For For Elect Woodrin Grossman Mgmt For For For Elect David Simpson Mgmt For For For 2 TO APPROVE THE 2008 OMNIBUS Mgmt For For For STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For KLA Tencor Corp. Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP9 482480100 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Barnholt Mgmt For For For Elect Stephen Kaufman Mgmt For For For Elect Richard Wallace Mgmt For For For 2 Amendment to the 2004 Equity Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Kroger Company Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: REUBEN Mgmt For For For V. ANDERSON 2 ELECTION OF DIRECTOR: ROBERT Mgmt For For For D. BEYER 3 ELECTION OF DIRECTOR: DAVID B. Mgmt For For For DILLON 4 ELECTION OF DIRECTOR: SUSAN J. Mgmt For For For KROPF 5 ELECTION OF DIRECTOR: JOHN T. Mgmt For For For LAMACCHIA 6 ELECTION OF DIRECTOR: DAVID B. Mgmt For For For LEWIS 7 ELECTION OF DIRECTOR: DON W. Mgmt For For For MCGEORGE 8 ELECTION OF DIRECTOR: W. Mgmt For For For RODNEY MCMULLEN 9 ELECTION OF DIRECTOR: JORGE P. Mgmt For For For MONTOYA 10 ELECTION OF DIRECTOR: CLYDE R. Mgmt For For For MOORE 11 ELECTION OF DIRECTOR: SUSAN M. Mgmt For For For PHILLIPS 12 ELECTION OF DIRECTOR: STEVEN Mgmt For For For R. ROGEL 13 ELECTION OF DIRECTOR: JAMES A. Mgmt For For For RUNDE 14 ELECTION OF DIRECTOR: RONALD Mgmt For For For L. SARGENT 15 ELECTION OF DIRECTOR: BOBBY S. Mgmt For For For SHACKOULS 16 APPROVAL OF 2008 LONG-TERM Mgmt For For For INCENTIVE AND CASH BONUS PLAN. 17 APPROVAL OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 19 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 20 Shareholder Proposal Regarding Policy ShrHoldr Against Against For on Animal Welfare 21 Shareholder Proposal Regarding a ShrHoldr Against Against For Product Toxicity Report 22 Shareholder Proposal Regarding Pay ShrHoldr Against Against For for Superior Performance Principles L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Laboratory Corp American Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: THOMAS Mgmt For For For P. MAC MAHON 2 ELECTION OF DIRECTOR: KERRII B. Mgmt For For For ANDERSON 3 ELECTION OF DIRECTOR: JEAN- Mgmt For For For LUC BELINGARD 4 ELECTION OF DIRECTOR: DAVID P. Mgmt For For For KING 5 ELECTION OF DIRECTOR: WENDY Mgmt For For For E. LANE 6 ELECTION OF DIRECTOR: ROBERT Mgmt For For For E. MITTELSTAEDT, JR. 7 ELECTION OF DIRECTOR: ARTHUR Mgmt For For For H. RUBENSTEIN, MBBCH 8 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD T. SMITH 9 ELECTION OF DIRECTOR: M. KEITH Mgmt For For For WEIKEL, PH.D 10 ELECTION OF DIRECTOR: R. Mgmt For Against Against SANDERS WILLIAMS, M.D. 11 TO APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT INCENTIVE BONUS PLAN. 12 TO APPROVE THE COMPANY'S 2008 Mgmt For For For STOCK INCENTIVE PLAN. 13 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Landstar Systems Ticker Security ID: Meeting Date Meeting Status LSTR CUSIP9 515098101 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bannister Mgmt For For For Elect Jeffrey Crowe Mgmt For For For Elect Michael Henning Mgmt For For For 2 Ratification of Auditor Mgmt For For For Liberty Global Inc. Ticker Security ID: Meeting Date Meeting Status LBTYA CUSIP9 530555101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Fries Mgmt For For For Elect Paul Gould Mgmt For For For Elect John Malone Mgmt For Withhold Against Elect Larry Romrell Mgmt For For For 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M104 10/23/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 New Tracking Stock Proposal Mgmt For For For 2 RECAPITALIZATION PROPOSAL. Mgmt For For For (SEE OF THE PROXY STATEMENT/PROSPECTUS) 3 Optional Conversion Propsal Mgmt For Against Against 4 GROUP DISPOSITION PROPOSAL. Mgmt For For For (SEE OF THE PROXY STATEMENT/PROSPECTUS) Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ingram Mgmt For Withhold Against Elect Robert Johnson Mgmt For For For Elect Richard Lochridge Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING SUPERMAJORITY VOTE REQUIREMENTS. 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION PLAN. Massey Energy Company Ticker Security ID: Meeting Date Meeting Status MEE CUSIP9 576206106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Blankenship Mgmt For For For Elect Robert Foglesong Mgmt For For For Elect Bobby Inman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTION REPORTS. 4 STOCKHOLDER PROPOSAL ON A ShrHoldr Against Against For CLIMATE CHANGE REPORT. McDermott International Ticker Security ID: Meeting Date Meeting Status MDR CUSIP9 580037109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Brown Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Bruce Wilkinson Mgmt For For For 2 Admendment Regarding Record Date Mgmt For Abstain Against for Meeting of Shareholders 3 Ratification of Auditor Mgmt For For For McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHP CUSIP9 580645109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sir Winfried Bischoff Mgmt For For For Elect Douglas Daft Mgmt For For For Elect Linda Lorimer Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Sir Michael Rake Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN L. Mgmt For For For CASSIS 2 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For GOLDSTEIN 3 ELECTION OF DIRECTOR: BLENDA Mgmt For For For J. WILSON 4 Ratification of Auditor Mgmt For For For 5 Increase Authorized Shares Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION Medtronic Inc Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Calhoun Mgmt For Withhold Against Elect Arthur Collins, Jr. Mgmt For Withhold Against Elect James Lenehan Mgmt For Withhold Against Elect Kendall Powell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For Merck & Company Inc Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RICHARD Mgmt For Against Against T. CLARK 2 ELECTION OF DIRECTOR: Mgmt For Against Against JOHNNETTA B. COLE, PH.D. 3 ELECTION OF DIRECTOR: THOMAS Mgmt For Against Against H. GLOCER 4 ELECTION OF DIRECTOR: STEVEN Mgmt For Against Against F. GOLDSTONE 5 ELECTION OF DIRECTOR: WILLIAM Mgmt For Against Against B. HARRISON, JR. 6 ELECTION OF DIRECTOR: HARRY R. Mgmt For Against Against JACOBSON, M.D. 7 ELECTION OF DIRECTOR: WILLIAM Mgmt For Against Against N. KELLEY, M.D. 8 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 9 ELECTION OF DIRECTOR: THOMAS Mgmt For Against Against E. SHENK, PH.D. 10 ELECTION OF DIRECTOR: ANNE M. Mgmt For Against Against TATLOCK 11 ELECTION OF DIRECTOR: SAMUEL Mgmt For Against Against O. THIER, M.D. 12 ELECTION OF DIRECTOR: WENDELL Mgmt For Against Against P. WEEKS 13 ELECTION OF DIRECTOR: PETER C. Mgmt For Against Against WENDELL 14 Ratification of Auditor Mgmt For For For 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING MANAGEMENT COMPENSATION 16 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING SPECIAL SHAREHOLDER MEETINGS 18 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN INDEPENDENT LEAD DIRECTOR Meridian Bioscience Commerce Ticker Security ID: Meeting Date Meeting Status VIVO CUSIP9 589584101 01/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buzard Mgmt For For For Elect John Kraeutler Mgmt For For For Elect Gary Kreider Mgmt For For For Elect William Motto Mgmt For For For Elect David Phillips Mgmt For For For Elect Robert Ready Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Amended Code of Mgmt For For For Regulations 4 Amendment to the 2004 Equity Mgmt For For For Compensation Plan Mettler Toledo International Ticker Security ID: Meeting Date Meeting Status MTD CUSIP9 592688105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROBERT Mgmt For For For F. SPOERRY 2 ELECTION OF DIRECTOR: WAH-HUI Mgmt For For For CHU 3 ELECTION OF DIRECTOR: FRANCIS Mgmt For For For A. CONTINO 4 ELECTION OF DIRECTOR: JOHN T. Mgmt For For For DICKSON 5 ELECTION OF DIRECTOR: PHILIP H. Mgmt For For For GEIER 6 ELECTION OF DIRECTOR: HANS Mgmt For For For ULRICH MAERKI 7 ELECTION OF DIRECTOR: GEORGE Mgmt For For For M. MILNE 8 ELECTION OF DIRECTOR: THOMAS Mgmt For For For P. SALICE 9 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Microchip Technology Inc Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew Chapman Mgmt For For For Elect Wade Meyercord Mgmt For For For 2 Amendment to 2004 Equity Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For H. GATES, III 2 ELECTION OF DIRECTOR: STEVEN Mgmt For For For A. BALLMER 3 ELECTION OF DIRECTOR: JAMES I. Mgmt For For For CASH JR., PHD 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID F. Mgmt For For For MARQUARDT 8 ELECTION OF DIRECTOR: CHARLES Mgmt For For For H. NOSKI 9 ELECTION OF DIRECTOR: DR. Mgmt For For For HELMUT PANKE 10 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. Microstrategy Inc Ticker Security ID: Meeting Date Meeting Status MSTR CUSIP9 594972408 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Saylor Mgmt For Withhold Against Elect Sanju Bansal Mgmt For Withhold Against Elect Matthew Calkins Mgmt For Withhold Against Elect Robert Epstein Mgmt For Withhold Against Elect David LaRue Mgmt For Withhold Against Elect Jarrod Patten Mgmt For Withhold Against Elect Carl Rickertsen Mgmt For Withhold Against Elect Thomas Spahr Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For MORNINGSTAR INC Ticker Security ID: Meeting Date Meeting Status MORN CUSIP9 617700109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joe Mansueto Mgmt For For For Elect Don Phillips Mgmt For For For Elect Cheryl Francis Mgmt For For For Elect Steven Kaplan Mgmt For For For Elect Bill Lyons Mgmt For For For Elect Jack Noonan Mgmt For For For Elect Frank Ptak Mgmt For For For Elect Paul Sturm Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nabors Industries Limited Ticker Security ID: Meeting Date Meeting Status NBR CUSIP9 G6359F103 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Petrello Mgmt For For For Elect Myron Sheinfeld Mgmt For For For Elect Martin Whitman Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Shareholder Proposal Regarding Pay ShrHoldr Against Against For for Superior Performance 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING GROSS-UP PAYMENTS TO SENIOR EXECUTIVES. Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Soud Ba'alawy Mgmt For For For Elect Urban Bäckström Mgmt For For For Elect H. Furlong Baldwin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Lon Gorman Mgmt For For For Elect Robert Greifeld Mgmt For For For Elect Glenn H. Hutchins Mgmt For For For Elect Birgitta Kantola Mgmt For For For Elect Essa Kazim Mgmt For For For Elect John Markese Mgmt For For For Elect Hans Munk Nielsen Mgmt For For For Elect Thomas O'Neill Mgmt For Withhold Against Elect James Riepe Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Lars Wedenborn Mgmt For For For Elect Deborah Wince-Smith Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVE AMENDED AND Mgmt For For For RESTATED EQUITY PLAN Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 12/12/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVE ISSUANCE OF 60,561,515 Mgmt For For For SHARES OF NASDAQ COMMON STOCK 2 Company Name Change Mgmt For For For National Instruments Corp. Ticker Security ID: Meeting Date Meeting Status NATI CUSIP9 636518102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Kodosky Mgmt For For For Elect Donald Carlton Mgmt For For For Elect John Medica Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL OILWELL Mgmt For For For VARCO ANNUAL INCENTIVE PLAN NCR Corp. Ticker Security ID: Meeting Date Meeting Status NCR CUSIP9 62886E108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Frissora Mgmt For For For Elect C.K. Prahalad Mgmt For For For 2 Ratification of Auditor Mgmt For For For Neustar Inc Ticker Security ID: Meeting Date Meeting Status NSR CUSIP9 64126X201 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cullen Mgmt For For For Elect Joel Friedman Mgmt For For For Elect Kenneth Pickar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nuance Communications, Inc. Ticker Security ID: Meeting Date Meeting Status NUAN CUSIP9 67020Y100 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Berger Mgmt For For For Elect Robert Frankenberg Mgmt For For For Elect Jeffrey Harris Mgmt For For For Elect William Janeway Mgmt For For For Elect Katharine Martin Mgmt For Withhold Against Elect Mark Myers Mgmt For For For Elect Philip Quigley Mgmt For For For Elect Paul Ricci Mgmt For For For Elect Robert Teresi Mgmt For For For 2 TO APPROVE THE AMENDED AND Mgmt For For For RESTATED 1 PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: SPENCER Mgmt For For For ABRAHAM 2 ELECTION OF DIRECTOR: RONALD Mgmt For For For W. BURKLE 3 ELECTION OF DIRECTOR: JOHN S. Mgmt For For For CHALSTY 4 ELECTION OF DIRECTOR: EDWARD Mgmt For For For P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN E. Mgmt For For For FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN W. Mgmt For For For MALONEY 8 ELECTION OF DIRECTOR: AVEDICK Mgmt For For For B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ D. Mgmt For For For SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: WALTER Mgmt For For For L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. OfficeMax Incorporated Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dorrit Bern Mgmt For For For Elect Warren Bryant Mgmt For For For Elect Joseph DePinto Mgmt For For For Elect Sam Duncan Mgmt For For For Elect Rakesh Gangwal Mgmt For For For Elect Francesca Ruiz de Luzuriaga Mgmt For For For Elect William Montgoris Mgmt For For For Elect David Szymanski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2003 Incentive and Mgmt For For For Performance Plan Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON AN ShrHoldr Against Against For OPEN SOURCE REPORT. Pan American Silver Corp. Ticker Security ID: Meeting Date Meeting Status PAAS CUSIP9 697900108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ross Beaty Mgmt For For For Re-elect Geoffrey Burns Mgmt For For For Re-elect William Fleckenstein Mgmt For For For Re-elect Michael Larson Mgmt For For For Re-elect Michael Maloney Mgmt For For For Re-elect Robert Pirooz Mgmt For For For Re-elect Paul Sweeney Mgmt For For For Elect David Press Mgmt For For For 2 TO APPOINT DELOITTE & TOUCHE Mgmt For For For LLP AS AUDITORS OF THE COMPANY. 3 TO AUTHORIZE THE DIRECTORS TO Mgmt For For For FIX THE AUDITORS' REMUNERATION. 4 Stock Option and Stock Bonus Plan Mgmt For Against Against Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For PATRIOT COAL CORP Ticker Security ID: Meeting Date Meeting Status PCX CUSIP9 70336T104 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Joe Adorjan Mgmt For For For Elect Michael Scharf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Patterson UTI Energy Inc Ticker Security ID: Meeting Date Meeting Status PTEN CUSIP9 703481101 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Hunt Mgmt For For For Elect Kenneth Peak Mgmt For For For Elect Mark Siegel Mgmt For For For Elect Cloyce Talbott Mgmt For For For Elect Kenneth Berns Mgmt For For For Elect Charles Buckner Mgmt For For For Elect Curtis Huff Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Pediatrix Medical Group Ticker Security ID: Meeting Date Meeting Status PDX CUSIP9 705324101 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cesar Alvarez Mgmt For Withhold Against Elect Waldemar Carlo Mgmt For For For Elect Michael Fernandez Mgmt For For For Elect Roger Freeman Mgmt For For For Elect Paul Gabos Mgmt For For For Elect Pascal Goldschmidt Mgmt For Withhold Against Elect Roger Medel Mgmt For For For Elect Manuel Kadre Mgmt For For For Elect Enrique Sosa Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For PEDIATRIX 2008 INCENTIVE COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA G. Mgmt For For For ALVARADO 2 ELECTION OF DIRECTOR: BARRY H. Mgmt For For For BERACHA 3 ELECTION OF DIRECTOR: JOHN C. Mgmt For For For COMPTON 4 ELECTION OF DIRECTOR: ERIC J. Mgmt For For For FOSS 5 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 6 ELECTION OF DIRECTOR: SUSAN D. Mgmt For For For KRONICK 7 ELECTION OF DIRECTOR: BLYTHE Mgmt For For For J. MCGARVIE 8 ELECTION OF DIRECTOR: JOHN A. Mgmt For For For QUELCH 9 ELECTION OF DIRECTOR: JAVIER G. Mgmt For For For TERUEL 10 ELECTION OF DIRECTOR: CYNTHIA Mgmt For For For M. TRUDELL 11 APPROVAL OF THE COMPANY'S Mgmt For For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 12 APPROVAL OF AN AMENDMENT TO Mgmt For Against Against THE COMPANY'S 2004 LONG-TERM INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Pepsico Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: I.M. Mgmt For For For COOK 2 ELECTION OF DIRECTOR: D. Mgmt For For For DUBLON 3 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 4 ELECTION OF DIRECTOR: R.L. Mgmt For For For HUNT 5 ELECTION OF DIRECTOR: A. Mgmt For For For IBARGUEN 6 ELECTION OF DIRECTOR: A.C. Mgmt For For For MARTINEZ 7 ELECTION OF DIRECTOR: I.K. Mgmt For For For NOOYI 8 ELECTION OF DIRECTOR: S.P. Mgmt For For For ROCKEFELLER 9 ELECTION OF DIRECTOR: J.J. Mgmt For For For SCHIRO 10 ELECTION OF DIRECTOR: L.G. Mgmt For For For TROTTER 11 ELECTION OF DIRECTOR: D. Mgmt For For For VASELLA 12 ELECTION OF DIRECTOR: M.D. Mgmt For For For WHITE 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS 14 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 15 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 16 SHAREHOLDER PROPOSAL - RIGHT ShrHoldr Against Against For TO WATER POLICY (PROXY STATEMENT P. 46) 17 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For GLOBAL WARMING REPORT (PROXY STATEMENT P. 48) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Perkinelmer Inc Ticker Security ID: Meeting Date Meeting Status PKI CUSIP9 714046109 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROBERT Mgmt For For For F. FRIEL 2 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS A. LOPARDO 3 ELECTION OF DIRECTOR: ALEXIS P. Mgmt For For For MICHAS 4 ELECTION OF DIRECTOR: JAMES C. Mgmt For For For MULLEN 5 ELECTION OF DIRECTOR: DR. VICKI Mgmt For For For L. SATO 6 ELECTION OF DIRECTOR: GABRIEL Mgmt For For For SCHMERGEL 7 ELECTION OF DIRECTOR: KENTON Mgmt For For For J. SICCHITANO 8 ELECTION OF DIRECTOR: PATRICK Mgmt For For For J. SULLIVAN 9 ELECTION OF DIRECTOR: Mgmt For For For GREGORY L. SUMME 10 ELECTION OF DIRECTOR: G. Mgmt For For For ROBERT TOD 11 Ratification of Auditor Mgmt For For For Plum Creek Timber Company Ticker Security ID: Meeting Date Meeting Status PCL CUSIP9 729251108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RICK R. Mgmt For For For HOLLEY 2 ELECTION OF DIRECTOR: IAN B. Mgmt For For For DAVIDSON 3 ELECTION OF DIRECTOR: ROBIN Mgmt For For For JOSEPHS 4 ELECTION OF DIRECTOR: JOHN G. Mgmt For For For MCDONALD 5 ELECTION OF DIRECTOR: ROBERT Mgmt For For For B. MCLEOD 6 ELECTION OF DIRECTOR: JOHN F. Mgmt For For For MORGAN, SR. 7 ELECTION OF DIRECTOR: JOHN H. Mgmt For For For SCULLY 8 ELECTION OF DIRECTOR: STEPHEN Mgmt For For For C. TOBIAS 9 ELECTION OF DIRECTOR: MARTIN Mgmt For For For A. WHITE 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions PNM Resources Inc Ticker Security ID: Meeting Date Meeting Status PNM CUSIP9 69349H107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adelmo Archuleta Mgmt For For For Elect Julie Dobson Mgmt For For For Elect Woody Hunt Mgmt For For For Elect Robert Nordhaus Mgmt For For For Elect Manuel Pacheco, Ph.D. Mgmt For For For Elect Robert Price Mgmt For For For Elect Bonnie Reitz Mgmt For For For Elect Jeffry Sterba Mgmt For For For Elect Joan Woodard, Ph.D. Mgmt For For For 2 APPROVE AN AMENDMENT TO PNM Mgmt For For For RESOURCES, INC. EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Potash Corp of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect William Doyle Mgmt For For For Re-elect John Estey Mgmt For For For Re-elect Wade Fetzer, III Mgmt For For For Elect Charles Hoffman Mgmt For For For Re-elect Dallas Howe Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Keith Martell Mgmt For For For Re-elect Jeffrey McCaig Mgmt For For For Re-elect Mary Mogford Mgmt For For For Re-elect Paul Schoenhals Mgmt For For For Re-elect E. Robert Stromberg Mgmt For For For Re-elect Elena Viyella de Paliza Mgmt For For For 2 THE APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS OF THE CORPORATION. 3 Performance Option Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Mgmt Against Against For Supplemental Executive Retirement Plan Policy Priceline.com Inc Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP9 741503403 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Boyd Mgmt For For For Elect Ralph Bahna Mgmt For For For Elect Howard Barker, Jr. Mgmt For For For Elect Jan Docter Mgmt For For For Elect Jeffrey Epstein Mgmt For For For Elect James Guyette Mgmt For For For Elect Nancy Peretsman Mgmt For For For Elect Craig Rydin Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For For For THE COMPANY'S 1999 OMNIBUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Right ShrHoldr Against Against For to Call a Special Meeting Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rajat Gupta Mgmt For For For Elect A. G. Lafley Mgmt For For For Elect Lynn Martin Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect John Smith, Jr. Mgmt For For For Elect Ralph Snyderman Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For AWARD NO FUTURE STOCK OPTIONS 4 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For REPORT ON COMPANY POLICIES AND ACTIVITIES 5 SHAREHOLDER PROPOSAL #3 - ShrHoldr Against Against For ANIMAL TESTING Questar Corp. Ticker Security ID: Meeting Date Meeting Status STR CUSIP9 748356102 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillips Baker, Jr. Mgmt For Withhold Against Elect L. Richard Flury Mgmt For For For Elect Bruce Williamson Mgmt For For For Elect James Harmon Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTING FIRM 3 DECLASSIFICATION OF BOARD OF ShrHoldr N/A For N/A DIRECTORS Republic Services Inc Ticker Security ID: Meeting Date Meeting Status RSG CUSIP9 760759100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James O'Connor Mgmt For For For Elect Harris Hudson Mgmt For Withhold Against Elect John Croghan Mgmt For For For Elect W. Lee Nutter Mgmt For For For Elect Ramon Rodriguez Mgmt For For For Elect Allan Sorensen Mgmt For For For Elect Michael Wickham Mgmt For For For 2 Ratification of Auditor Mgmt For For For Respironics Inc Ticker Security ID: Meeting Date Meeting Status RESP CUSIP9 761230101 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Cotter Mgmt For For For Elect Gerald McGinnis Mgmt For For For Elect Craig Reynolds Mgmt For For For Elect Candace Littell Mgmt For For For 2 Ratification of Auditor Mgmt For For For RF Micro Devices Inc Ticker Security ID: Meeting Date Meeting Status RFMD CUSIP9 749941100 08/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Albert Paladino Mgmt For For For Elect Robert Bruggeworth Mgmt For For For Elect Daniel DiLeo Mgmt For For For Elect Jeffrey Gardner Mgmt For For For Elect John Harding Mgmt For For For Elect David Norbury Mgmt For For For Elect William Pratt Mgmt For For For Elect Erik van der Kaay Mgmt For For For Elect Walter Wilkinson, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Moldaw Mgmt For For For Elect George Orban Mgmt For For For Elect Donald Seiler Mgmt For For For 2 TO APPROVE ADOPTION OF THE Mgmt For For For ROSS STORES, INC. 2008 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Safeway Incorporated Ticker Security ID: Meeting Date Meeting Status SWY CUSIP9 786514208 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: STEVEN Mgmt For For For A. BURD 2 ELECTION OF DIRECTOR: JANET E. Mgmt For For For GROVE 3 ELECTION OF DIRECTOR: MOHAN Mgmt For For For GYANI 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For HAZEN 5 ELECTION OF DIRECTOR: FRANK C. Mgmt For For For HERRINGER 6 ELECTION OF DIRECTOR: ROBERT Mgmt For For For I. MACDONNELL 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS J. MACKENZIE 8 ELECTION OF DIRECTOR: KENNETH Mgmt For For For W. ODER 9 ELECTION OF DIRECTOR: REBECCA Mgmt For For For A. STIRN 10 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For Y. TAUSCHER 11 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 14 Shareholder Proposal Regarding ShrHoldr Against Against For Retirement Arrangements for Senior Executives 15 Shareholder Proposal Regarding a ShrHoldr Against Against For Policy for Rule 10(b)5-1 Trading Plans St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Devenuti Mgmt For For For Elect Stuart Essig Mgmt For For For Elect Thomas Garrett, III Mgmt For For For Elect Wendy Yarno Mgmt For For For 2 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 3 Adoption of Majority Vote for Election of Mgmt For For For Directors 4 Ratification of Auditor Mgmt For For For Schein Henry Inc Ticker Security ID: Meeting Date Meeting Status HSIC CUSIP9 806407102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Bergman Mgmt For For For Elect Gerald Benjamin Mgmt For For For Elect James Breslawski Mgmt For For For Elect Mark Mlotek Mgmt For For For Elect Steven Paladino Mgmt For For For Elect Barry Alperin Mgmt For For For Elect Paul Brons Mgmt For For For Elect Dr. Margaret Hamburg Mgmt For For For Elect Donald Kabat Mgmt For For For Elect Philip Laskawy Mgmt For For For Elect Karyn Mashima Mgmt For For For Elect Norman Matthews Mgmt For For For Elect Dr. Louis Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Schering-Plough Corp. Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hans Becherer Mgmt For For For Elect Thomas Colligan Mgmt For For For Elect Fred Hassan Mgmt For For For Elect C. Robert Kidder Mgmt For For For Elect Eugene McGrath Mgmt For For For Elect Carl Mundy Jr. Mgmt For For For Elect Antonio Perez Mgmt For For For Elect Patricia Russo Mgmt For For For Elect Jack Stahl Mgmt For For For Elect Craig Thompson Mgmt For For For Elect Kathryn Turner Mgmt For For For Elect Robert van Oordt Mgmt For For For Elect Arthur Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For SHANDA INTERACTIVE ENTERTAINMENT LTD Ticker Security ID: Meeting Date Meeting Status SNDA CUSIP9 81941Q203 12/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JUN TANG 8 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QUNZHAO TAN 9 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: GRACE WU Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Sigma Aldrich Corp. Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP9 826552101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rebecca Bergman Mgmt For For For Elect David Harvey Mgmt For For For Elect W. Lee McCollum Mgmt For For For Elect Jai Nagarkatti Mgmt For For For Elect Avi Nash Mgmt For For For Elect Steven Paul Mgmt For For For Elect J. Pedro Reinhard Mgmt For For For Elect Timothy Sear Mgmt For For For Elect D. Dean Spatz Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against Silicon Laboratories Inc Ticker Security ID: Meeting Date Meeting Status SLAB CUSIP9 826919102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Navdeep Sooch Mgmt For For For Elect Laurence Walker Mgmt For For For Elect William Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Smith International Inc Ticker Security ID: Meeting Date Meeting Status SII CUSIP9 832110100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Loren Carroll Mgmt For For For Elect Dod Fraser Mgmt For For For 2 Amendment to the 1989 Long-Term Mgmt For For For Incentive Compensation Plan 3 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION 4 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Sonic Corp. Ticker Security ID: Meeting Date Meeting Status SONC CUSIP9 835451105 01/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Lieberman Mgmt For For For Elect H. E. Rainbolt Mgmt For For For SOUTHERN COPPER CORPORATION Ticker Security ID: Meeting Date Meeting Status PCU CUSIP9 84265V105 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect German Larrea Mota-Velasco Mgmt For Withhold Against Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Elect Emilio Carrillo Gamboa Mgmt For Withhold Against Elect Alfredo Perez Mgmt For Withhold Against Elect Alberto de la Parra Zavala Mgmt For Withhold Against Elect Xavier Garcia de Quevedo Topete Mgmt For Withhold Against Elect Harold Handelsman Mgmt For Withhold Against Elect Genaro Larrea Mota-Velasco Mgmt For Withhold Against Elect Daniel Quintanilla Mgmt For Withhold Against Elect Armando Ortega Gomez Mgmt For Withhold Against Elect Luis Miguel Palomino Bonilla Mgmt For Withhold Against Elect Gilberto Cifuentes Mgmt For Withhold Against Elect Juan Rebolledo Gout Mgmt For Withhold Against Elect Carlos Ruiz Sacristan Mgmt For Withhold Against 2 Increase in Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For Southwest Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP9 845467109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lewis Epley, Jr. Mgmt For For For Elect Robert Howard Mgmt For For For Elect Harold Korell Mgmt For For For Elect Vello Kuuskraa Mgmt For For For Elect Kenneth Mourton Mgmt For For For Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For Stanley Works Inc Ticker Security ID: Meeting Date Meeting Status SWK CUSIP9 854616109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Cardoso Mgmt For For For Elect Robert Coutts Mgmt For For For Elect Marianne Parrs Mgmt For For For 2 TO APPROVE ERNST & YOUNG LLP Mgmt For For For AS INDEPENDENT AUDITORS FOR THE YEAR 2008. 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL L. Mgmt For For For ANDERSON 2 ELECTION OF DIRECTOR: ARTHUR Mgmt For For For M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: JUSTIN Mgmt For For For KING 5 ELECTION OF DIRECTOR: CAROL Mgmt For For For MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: ROBERT Mgmt For For For C. NAKASONE 8 ELECTION OF DIRECTOR: RONALD Mgmt For For For L. SARGENT 9 ELECTION OF DIRECTOR: ROBERT Mgmt For For For E. SULENTIC 10 ELECTION OF DIRECTOR: MARTIN Mgmt For For For TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL F. Mgmt For For For WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding the ShrHoldr Against Against For Right to Call a Special Meeting Steel Dynamics Inc Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Dr. Jürgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Daniel Rifkin Mgmt For For For Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Executive Incentive Mgmt For For For Compensation Plan 4 Increase in Authorized Common Stock Mgmt For For For T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWARD Mgmt For For For C. BERNARD 2 ELECTION OF DIRECTOR: JAMES T. Mgmt For For For BRADY 3 ELECTION OF DIRECTOR: J. Mgmt For For For ALFRED BROADDUS, JR. 4 ELECTION OF DIRECTOR: DONALD Mgmt For For For B. HEBB, JR. 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For A.C. KENNEDY 6 ELECTION OF DIRECTOR: BRIAN C. Mgmt For For For ROGERS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ALFRED SOMMER 8 ELECTION OF DIRECTOR: DWIGHT Mgmt For For For S. TAYLOR 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MARIE WHITTEMORE 10 Increase in Authorized Common Stock Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Transaction of Other Business Mgmt For Against Against Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Thomas Hansen Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Terra Industries Inc Ticker Security ID: Meeting Date Meeting Status TRA CUSIP9 880915103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael L. Bennett Mgmt For For For Elect Peter Janson Mgmt For For For Elect James Kroner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 07/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 TO ELECT ABRAHAM E. COHEN AS A Mgmt For For For DIRECTOR. 4 TO ELECT PROF. ROGER D. Mgmt For For For KORNBERG AS A DIRECTOR 5 TO ELECT PROF. MOSHE MANY AS Mgmt For For For A DIRECTOR. 6 TO ELECT DAN PROPPER AS A Mgmt For For For DIRECTOR. 7 Liability Insurance Mgmt For For For 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees Texas Instruments Inc Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.R. Mgmt For For For ADAMS 2 ELECTION OF DIRECTOR: D.L. Mgmt For For For BOREN 3 ELECTION OF DIRECTOR: D.A. Mgmt For For For CARP 4 ELECTION OF DIRECTOR: C.S. COX Mgmt For For For 5 ELECTION OF DIRECTOR: D.R. Mgmt For For For GOODE 6 ELECTION OF DIRECTOR: P.H. Mgmt For For For PATSLEY 7 ELECTION OF DIRECTOR: W.R. Mgmt For For For SANDERS 8 ELECTION OF DIRECTOR: R.J. Mgmt For For For SIMMONS 9 ELECTION OF DIRECTOR: R.K. Mgmt For For For TEMPLETON 10 ELECTION OF DIRECTOR: C.T. Mgmt For For For WHITMAN 11 Ratification of Auditor Mgmt For For For 12 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING QUALIFICATIONS FOR DIRECTOR NOMINEES. The Medicines Company Ticker Security ID: Meeting Date Meeting Status MDCO CUSIP9 584688105 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hugin Mgmt For Withhold Against Elect Clive Meanwell Mgmt For Withhold Against Elect Elizabeth Wyatt Mgmt For Withhold Against 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jose Alvarez Mgmt For For For Elect Alan Bennett Mgmt For For For Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 RATIFICATION OF APPOINTMENT OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP9 896239100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 TO APPROVE AN AMENDMENT TO Mgmt For For For THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Ultrapetrol (Bahamas) Limited Ticker Security ID: Meeting Date Meeting Status ULTR CUSIP9 P94398107 08/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Abstain Against 2 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against FELIPE MENENDEZ ROSS 3 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against RICARDO MENENDEZ ROSS 4 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against JAMES F. MARTIN 5 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against KATHERINE A. DOWNS 6 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against LEONARD J. HOSKINSON 7 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against MICHAEL C. HAGAN 8 RE-ELECTION OF THE DIRECTOR: Mgmt For Abstain Against GEORGE WOOD 9 Ratification of Board Acts Mgmt For Abstain Against UNILEVER N.V. Ticker Security ID: Meeting Date Meeting Status UN CUSIP9 904784709 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Ratification of Executive Directors' Acts Mgmt For For For 3 Ratification of Non-Executive Directors' Mgmt For For For Acts 4 TO RE-APPOINT MR P J CESCAU AS Mgmt For For For AN EXECUTIVE DIRECTOR. 5 TO APPOINT MR J A LAWRENCE AS Mgmt For For For AN EXECUTIVE DIRECTOR. 6 TO INCREASE GSIP AWARD AND Mgmt For For For BONUS LIMITS FOR MR J A LAWRENCE. 7 TO RE-APPOINT PROFESSOR G Mgmt For For For BERGER AS A NON-EXECUTIVE DIRECTOR. 8 Elect Lord Brittan of Spennithorne Mgmt For For For 9 TO RE-APPOINT PROFESSOR W DIK Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 10 TO RE-APPOINT MR C E GOLDEN Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 11 TO RE-APPOINT DR B E GROTE AS Mgmt For For For A NON-EXECUTIVE DIRECTOR. 12 TO RE-APPOINT MR N MURTHY AS A Mgmt For For For NON-EXECUTIVE DIRECTOR. 13 TO RE-APPOINT MS H NYASULU AS Mgmt For For For A NON-EXECUTIVE DIRECTOR. 14 TO RE-APPOINT THE LORD SIMON Mgmt For For For OF HIGHBURY CBE AS A NON- EXECUTIVE DIRECTOR. 15 TO RE-APPOINT MR K J STORM AS Mgmt For For For A NON-EXECUTIVE DIRECTOR. 16 TO RE-APPOINT MR M TRESCHOW Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 17 TO RE-APPOINT MR J VAN DER Mgmt For For For VEER AS A NON-EXECUTIVE DIRECTOR. 18 Appointment of Auditor Mgmt For For For 19 TO APPROVE THE PROPOSAL TO Mgmt For For For CHANGE THE REPORTING LANGUAGE. 20 Authority to Issue Shares w/ and w/o Mgmt For For For Preemptive Rights 21 Authority to Repurchase Shares Mgmt For For For 22 Authority to Cancel Shares Mgmt For Against Against United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect Andr Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF INDEPENDENT Mgmt For For For AUDITORS 3 APPROVAL OF AMENDMENT TO THE Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For PRINCIPLES FOR HEALTH CARE REFORM 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For GLOBAL SET OF CORPORATE STANDARDS 6 SHAREOWNER PROPOSAL: PAY ShrHoldr Against Against For FOR SUPERIOR PERFORMANCE 7 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For C. BALLARD, JR. 2 ELECTION OF DIRECTOR: RICHARD Mgmt For For For T. BURKE 3 ELECTION OF DIRECTOR: ROBERT Mgmt For For For J. DARRETTA 4 ELECTION OF DIRECTOR: STEPHEN Mgmt For For For J. HEMSLEY 5 ELECTION OF DIRECTOR: MICHELE Mgmt For Against Against J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: GLENN M. Mgmt For For For RENWICK 8 ELECTION OF DIRECTOR: GAIL R. Mgmt For For For WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Ventas Inc Ticker Security ID: Meeting Date Meeting Status VTR CUSIP9 92276F100 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Debra Cafaro Mgmt For For For Elect Douglas Crocker, ll Mgmt For For For Elect Ronald Geary Mgmt For For For Elect Jay Gellert Mgmt For For For Elect Robert Reed Mgmt For For For Elect Sheli Rosenberg Mgmt For For For Elect James Shelton Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Certificate of Mgmt For For For Incorporation Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: SUSAN E. Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: JOHN E. Mgmt For For For BRYSON 3 ELECTION OF DIRECTOR: JOHN S. Mgmt For For For CHEN 4 ELECTION OF DIRECTOR: JUDITH L. Mgmt For For For ESTRIN 5 ELECTION OF DIRECTOR: ROBERT Mgmt For For For A. IGER 6 ELECTION OF DIRECTOR: STEVEN Mgmt For Against Against P. JOBS 7 ELECTION OF DIRECTOR: FRED H. Mgmt For For For LANGHAMMER 8 ELECTION OF DIRECTOR: AYLWIN B. Mgmt For For For LEWIS 9 ELECTION OF DIRECTOR: MONICA Mgmt For For For C. LOZANO 10 ELECTION OF DIRECTOR: ROBERT Mgmt For For For W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN E. Mgmt For For For PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN C. Mgmt For For For SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan Waters Corp. Ticker Security ID: Meeting Date Meeting Status WAT CUSIP9 941848103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Bisaro Mgmt For For For Elect Michael Fedida Mgmt For For For Elect Albert Hummel Mgmt For For For Elect Catherine Klema Mgmt For For For 2 Ratification of Auditor Mgmt For For For Watson Wyatt Worldwide Inc Ticker Security ID: Meeting Date Meeting Status WW CUSIP9 942712100 11/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Gabarro Mgmt For For For Elect John Haley Mgmt For For For Elect R. Michael McCullough Mgmt For For For Elect Kevin Meehan Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect Linda Rabbitt Mgmt For For For Elect Chandrasekhar Ramamurthy Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect John Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Angela Braly Mgmt For For For Elect William Bush Mgmt For For For Elect Warren Jobe Mgmt For For For Elect William Mays Mgmt For For For Elect Donald Riegle, Jr. Mgmt For For For Elect William Ryan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution on Compensation Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN S. Mgmt For For For CHEN 2 ELECTION OF DIRECTOR: LLOYD H. Mgmt For For For DEAN 3 ELECTION OF DIRECTOR: SUSAN E. Mgmt For For For ENGEL 4 ELECTION OF DIRECTOR: ENRIQUE Mgmt For For For HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: ROBERT Mgmt For For For L. JOSS 6 ELECTION OF DIRECTOR: RICHARD Mgmt For For For M. KOVACEVICH 7 ELECTION OF DIRECTOR: RICHARD Mgmt For For For D. MCCORMICK 8 ELECTION OF DIRECTOR: CYNTHIA Mgmt For For For H. MILLIGAN 9 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 10 ELECTION OF DIRECTOR: PHILIP J. Mgmt For For For QUIGLEY 11 ELECTION OF DIRECTOR: DONALD Mgmt For For For B. RICE 12 ELECTION OF DIRECTOR: JUDITH Mgmt For For For M. RUNSTAD 13 ELECTION OF DIRECTOR: STEPHEN Mgmt For For For W. SANGER 14 ELECTION OF DIRECTOR: JOHN G. Mgmt For For For STUMPF 15 ELECTION OF DIRECTOR: SUSAN G. Mgmt For For For SWENSON 16 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For W. WRIGHT 17 Ratification of Auditor Mgmt For For For 18 PROPOSAL TO APPROVE THE Mgmt For For For PERFORMANCE-BASED COMPENSATION POLICY. 19 Amendment to the Long-Term Incentive Mgmt For For For Compensation Plan 20 PROPOSAL REGARDING A BY-LAWS ShrHoldr Against Against For AMENDMENT TO REQUIRE AN INDEPENDENT CHAIRMAN. 21 PROPOSAL REGARDING AN ShrHoldr Against Against For EXECUTIVE COMPENSATION ADVISORY VOTE. 22 PROPOSAL REGARDING A PAY-FOR- ShrHoldr Against Against For SUPERIOR-PERFORMANCE COMPENSATION PLAN. 23 PROPOSAL REGARDING HUMAN ShrHoldr Against Against For RIGHTS ISSUES IN INVESTMENT POLICIES. 24 PROPOSAL REGARDING A NEUTRAL ShrHoldr Against Against For SEXUAL ORIENTATION EMPLOYMENT POLICY. 25 PROPOSAL REGARDING A REPORT ShrHoldr Against Against For ON RACIAL DISPARITIES IN MORTGAGE LENDING. West Pharmaceutical Services Inc Ticker Security ID: Meeting Date Meeting Status WST CUSIP9 955306105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jenne Britell Mgmt For For For Elect Donald Morel Jr. Mgmt For For For Elect John Weiland Mgmt For For For Elect Robert Young Mgmt For For For Elect Thomas Hofmann Mgmt For For For 2 Ratification of Auditor Mgmt For For For WESTERN GOLDFIELDS, INC. Ticker Security ID: Meeting Date Meeting Status WGW CUSIP9 95828P203 05/06/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Amendment to Stock Incentive Plan Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROBERT Mgmt For For For M. AMEN 2 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For J. CRITELLI 3 ELECTION OF DIRECTOR: ROBERT Mgmt For For For ESSNER 4 ELECTION OF DIRECTOR: JOHN D. Mgmt For For For FEERICK 5 ELECTION OF DIRECTOR: FRANCES Mgmt For For For D. FERGUSSON 6 ELECTION OF DIRECTOR: VICTOR F. Mgmt For For For GANZI 7 ELECTION OF DIRECTOR: ROBERT Mgmt For For For LANGER 8 ELECTION OF DIRECTOR: JOHN P. Mgmt For For For MASCOTTE 9 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND J. MCGUIRE 10 ELECTION OF DIRECTOR: MARY Mgmt For For For LAKE POLAN 11 ELECTION OF DIRECTOR: Mgmt For For For BERNARD POUSSOT 12 ELECTION OF DIRECTOR: GARY L. Mgmt For For For ROGERS 13 ELECTION OF DIRECTOR: JOHN R. Mgmt For For For TORELL III 14 Ratification of Auditor Mgmt For For For 15 VOTE TO AMEND AND RESTATE THE Mgmt For For For WYETH 2 PLAN 16 VOTE TO ADOPT THE WYETH 2008 Mgmt For For For NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN 17 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions 18 Shareholder Proposal Regarding ShrHoldr Against Against For Recoupment of Unearned Bonuses Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buckman Mgmt For For For Elect George Herrera Mgmt For For For 2 Ratification of Auditor Mgmt For For For Yamana Gold Inc Ticker Security ID: Meeting Date Meeting Status AUY CUSIP9 98462Y100 05/14/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 IN RESPECT OF THE INCREASE IN Mgmt For For For THE MAXIMUM NUMBER OF DIRECTORS FROM 10 TO 15 Re-elect Peter Marrone Mgmt For For For Re-elect Victor Bradley Mgmt For Withhold Against Re-elect Patrick Mars Mgmt For Withhold Against Re-elect Juvenal Mesquita Filho Mgmt For For For Re-elect Antenor Silva, Jr. Mgmt For For For Re-elect Nigel Lees Mgmt For For For Re-elect Dino Titaro Mgmt For For For Elect John Begeman Mgmt For For For Elect Robert Horn Mgmt For For For Elect Richard Graff Mgmt For For For Elect Carl Renzoni Mgmt For For For 3 IN RESPECT OF THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS AUDITORS 4 IN RESPECT OF THE ADOPTION OF Mgmt For For For THE RESTRICTED SHARE UNIT PLAN 5 IN RESPECT OF THE Mgmt For For For CONFIRMATION OF THE NEW GENERAL BY-LAW. Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dorman Mgmt For For For Elect Massimo Ferragamo Mgmt For For For 1.3 Elect J. David Grissom Mgmt For For For 1.4 Elect Bonnie Hill Mgmt For For For 1.5 Elect Robert Holland, Jr. Mgmt For For For 1.6 Elect Kenneth Langone Mgmt For For For 1.7 Elect Jonathan Linen Mgmt For For For 1.8 Elect Thomas Nelson Mgmt For For For 1.9 Elect David Novak Mgmt For For For 1.10 Elect Thomas Ryan Mgmt For For For 1.11 Elect Jing-Shyh Su Mgmt For For For 1.12 Elect Jackie Trujillo Mgmt For For For 1.13 Elect Robert Walter Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 Adoption of Majority Vote for Election of Mgmt For For For Directors 4 Amendment to the Long Term Incentive Mgmt For For For Plan 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 6 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Advisory Vote on Executive Compensation 7 Shareholder Proposal Regarding Food ShrHoldr Against Against For Supply Chain Security and Sustainability 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO ANIMAL WELFARE ( OF PROXY) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Discovery Growth Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
